Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 11/07/2022.  Presently claims 1, 3-8 10-11, 13-18 and 20 are pending. Claims 2, 9, 12 and 19 have been canceled. 

Response to Arguments
With respect to the prior arts of Viesselmann (US6655121B1) and Gaudreault (US20150327442A1); Applicant's arguments filed 11/07/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered and they are persuasive; 
however new ground of Claim Rejections - 35 USC § 103 have been presented in this final rejection over Gaudreault in view of Viesselmann (US6655121B1).
Applicant argued that “no combination of the cited references teaches, discloses or suggests the subject matter of the amended claims”.
In response to this argument, regarding claims 1 and 11, Regarding claims 1 and 11, Gaudreault discloses an agricultural baler (paragraph 0002 and fig.1: (10)), comprising: 
a chassis (fig.1: (50)) (paragraph 0022-0024); and 
a baling chamber (figs.1-2:(12)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-2: (22)) defining a volume (fig.5: (52)), 
one of the sidewalls having a roll opening formed therein (paragraphs 0033-0034 and figs1-2 and 6: motor (58) is located outside the baling cavity (52) “volume”; the opening of the wall (22) where the axle of the motor (58) is extended through; and in other embodiment the motor (58) directly drive the augers (figs.7-8: (60)) of the rollers (paragraph 0037)); 
a plurality of belts (fig.5: (40,42, and 44)) disposed within the volume (paragraph 0022); 
a sledge assembly comprising at least one roll that (fig.5.: (24, 26, 28, and 34)) is pivotable within the volume (paragraphs 0031-0032 and fig.3.: the hinged (62) of the element (16) for moving the upper three rollers upwardly and downwardly in concert with one another “corresponding to pivotable”) and a pivotable sledge (figs.6-8: (16)) coupled the at least one roll (paragraphs 0032, 0040 and 0048). 
the at least one roll comprising an exterior portion (see figs.4 and 6 below) that extends out of the volume through the roll opening and a bearing (see fig.6 below) disposed outside of the volume and associated with the exterior portion; and 
a drive assembly (fig.6: drive (56)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll (paragraphs 0033-0034).
Gaudreault does not disclose a movable cover carried with the at least one roll and at least partially covering the roll opening.



    PNG
    media_image1.png
    619
    754
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    678
    759
    media_image2.png
    Greyscale























Viesselmann discloses an agricultural baler (col.1 lines 1-6)) (col.4 last 14 lines and col.7 lines 14-50), comprising: 
a chassis (fig.1: chassis of element (10)); and 
a baling chamber (figs.1-2:(10)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-4 and 6-7: (12)) defining a volume (fig.3: (24)), 
one of the sidewalls having a roll opening (figs.5-7: (66)) formed therein (col.5 lines 44-66 and col.7 lines 36-50)); 
a plurality of belts (fig.3:(26)) disposed within the volume; 
a sledge assembly comprising at least one roll that (figs.3 and 6-7: (44)) is pivotable (figs.6-7: arms (50) for pivoting roller (44)) within the volume, 
the at least one roll comprising an exterior portion (see figs.6-7 below) that extends out of the volume through the roll opening and a bearing (see figs.6-7 below) disposed outside of the volume and associated with the exterior portion; 
a movable cover (figs.5-7: (69)) carried with the at least one roll and at least partially covering the roll opening (fig.7: (66)) (col.5 lines 44-66); and 
a drive assembly (figs.5-7: (90)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll.

Both of the prior arts of Gaudreault and Viesselmann are related to an agricultural baler; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaudreault to have a movable cover carried with the at least one roll and at least partially covering the roll opening as taught by Viesselmann in order to prevent crop material from exiting through  the opening (Viesselmann: col.5 lines 62-66) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 
    PNG
    media_image3.png
    775
    885
    media_image3.png
    Greyscale
127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


















Accordingly, this argument is not percussive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11  and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over of Gaudreault (US20150327442A1) in view of Viesselmann (US6655121B1).
Regarding claims 1 and 11, Gaudreault discloses an agricultural baler (paragraph 0002 and fig.1: (10)), comprising: 
a chassis (fig.1: (50)) (paragraph 0022-0024); and 
a baling chamber (figs.1-2:(12)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-2: (22)) defining a volume (fig.5: (52)), 
one of the sidewalls having a roll opening formed therein (paragraphs 0033-0034 and figs1-2 and 6: motor (58) is located outside the baling cavity (52) “volume”; the opening of the wall (22) “corresponding to the roll opening” where the axle of the motor (58) is extended through); 
a plurality of belts (fig.5: (40,42, and 44)) disposed within the volume (paragraph 0022); 
a sledge assembly comprising at least one roll that (fig.5.: (24, 26, 28, and 34)) is pivotable within the volume (paragraphs 0031-0032 and fig.3.: the hinged (62) of the element (16) for moving the upper three rollers upwardly and downwardly in concert with one another “corresponding to pivotable”) and a pivotable sledge (figs.6-8: (16)) coupled the at least one roll (paragraphs 0032, 0040 and 0048). 
the at least one roll comprising an exterior portion (see figs.4 and 6 above) that extends out of the volume through the roll opening and a bearing (see fig.6 above) disposed outside of the volume and associated with the exterior portion; and 
a drive assembly (fig.6: drive (58)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll (paragraphs 0033-0034).
Gaudreault does not disclose a movable cover carried with the at least one roll and at least partially covering the roll opening.

Viesselmann discloses an agricultural baler (col.1 lines 1-6)) (col.4 last 14 lines and col.7 lines 14-50), comprising: 
a chassis (fig.1: chassis of element (10)); and 
a baling chamber (figs.1-2:(10)) carried by the chassis, 
the baling chamber comprising: 
a plurality of sidewalls (figs.1-4 and 6-7: (12)) defining a volume (fig.3: (24)), 
one of the sidewalls having a roll opening (figs.5-7: (66)) formed therein (col.5 lines 44-66 and col.7 lines 36-50)); 
a plurality of belts (fig.3:(26)) disposed within the volume; 
a sledge assembly comprising at least one roll that (figs.3 and 6-7: (44)) is pivotable (figs.6-7: arms (50) for pivoting roller (44)) within the volume, 
the at least one roll comprising an exterior portion (see figs.6-7 above) that extends out of the volume through the roll opening (figs.5-7: (66)) and a bearing (see figs.6-7 above) disposed outside of the volume and associated with the exterior portion; 
a movable cover (figs.5-7: (69)) carried with the at least one roll and at least partially covering the roll opening (fig.7: (66)) (col.5 lines 44-66); and 
a drive assembly (figs.5-7: (90)) disposed outside of the volume, coupled to the exterior portion, and configured to rotate the at least one roll.

Both of the prior arts of Gaudreault and Viesselmann are related to an agricultural baler; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaudreault to have a movable cover carried with the at least one roll and at least partially covering the roll opening as taught by Viesselmann in order to prevent crop material from exiting through  the opening (Viesselmann: col.5 lines 62-66) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 3 and 13, Viesselmann, as applied to Gaudreault, teaches wherein the movable cover (figs.5-7: (69)) is configured to cover at least 90% of the roll opening that is not occupied by the at least one roll.  

Regarding claims 4 and 14, Gaudreault does not disclose comprising a channel wall spaced from the sidewall having the roll opening formed therein to define a channel between the channel wall and the sidewall, the movable cover being at least partially disposed in the channel.
Viesselmann teaches further comprising a channel wall (see figs.6-7 above) spaced from the sidewall having the roll opening (figs.5-7: (66)) formed therein to define a channel between the channel wall and the sidewall, the movable cover (figs.5-7: (69)) being at least partially disposed in the channel. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaudreault to have a channel wall spaced from the sidewall having the roll opening formed therein to define a channel between the channel wall and the sidewall as taught by Viesselmann, thereby having the movable cover being at least partially disposed in the channel in order to prevent crop material from exiting through  the opening (Viesselmann: col.5 lines 62-66) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 5 and 15, Viesselmann as applied to Gaudreault, teaches wherein the movable cover (figs.5-7: (69)) is configured to slide within the channel (see figs.6-7 above) during pivoting of the at least one roll (col.5 lines 44-66).  

Regarding claims 6 and 16, Viesselmann as applied to Gaudreault, teaches wherein the roll opening (fig.7: (66)) is an arcuate slot (col.5 lines 44-66).

Regarding claims 7 and 17, Gaudreault, in view of Viesselmann, discloses wherein the at least one roll comprises a plurality of rolls (fig.4-6: (24)), each of the rolls having a respective exterior portion (see figs.4 and 6 above) that extends out of the volume through the roll opening (paragraphs 0032 and 0048 and fig.4: each one roller (24) is driving by motor (58), each roller having a respective exterior portion that connected to the motor (58)) (paragraphs 0033-0034 and figs1-2 and 6: motor (58) is located outside the baling cavity (52) “volume”; the opening of the wall (22) “corresponding to the roll opening” where the axle of the motor (58) is extended through).  

Regarding claims 8 and 18, Gaudreault, in view of Viesselmann, discloses further comprising a cover panel movably coupled with the sidewall having the roll opening formed therein (see fig.6 above; the cover that formed by outer wall (23) of the pivoting element (16)), the cover panel covering the exterior portion of the at least one roll and the drive assembly (paragraph 0024: enclosed space).  

Regarding claims 10, Gaudreault, in view of Viesselmann, discloses wherein the sledge (figs.6-8: (16)) is disposed outside of the volume.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Gaudreault (US20150327442A1) in view of Viesselmann (US6655121B1) as applied to claim 11 above, and further in view of Smith (US20200229351A1).
Regarding claim 20, Gaudreault, in view of Viesselmann, does not disclose a power take-off carried by the chassis and coupled to the drive assembly, the power take-off being configured to couple to a power source and provide mechanical power to the drive assembly.

Smith teaches an agricultural baler (abstract and paragraph 0002) having power take-off (fig.1: (46)) carried by a chassis (fig.1: (12)) (paragraph 0025).
Both of the prior arts of Gaudreault and Smith are related to an agricultural baler; 
The prior art of Gaudreault the baler can be towed by tractor (paragraph 0060);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gaudreault in view of Viesselmann to have a power take-off carried by a chassis as taught by Smith in order to draw energy from a tractor driving the hitch and transfers that energy to drive mechanisms in the baler (Smith: paragraph 0025) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/25/2022